EXHIBIT 10.2

 

 

_____________ , 20___

 

 

[Name]

[Address]

 

 

Dear :

 

First Horizon National Corporation, a Tennessee corporation (including any
successor thereto, the "Company"), considers the establishment and maintenance
of a sound and vital management to be essential to protecting and enhancing the
best interests of the Company and its shareholders. In this connection, the
Company recognizes that, as is the case with many publicly held corporations,
the possibility of a change in control may arise and that such possibility, and
the uncertainty and questions which it may raise among management, may result in
the departure or distraction of management personnel to the detriment of the
Company and its shareholders. Accordingly, the Board of Directors of the Company
(the "Board") has determined that appropriate steps should be taken to reinforce
and encourage the continued attention and dedication of members of the Company's
management to their assigned duties without distraction in circumstances arising
from the possibility of a change in control of the Company. In particular, the
Board believes it important, should the Company or its shareholders receive a
proposal for transfer of control of the Company, that you be able, if requested,
to assess and advise the Board whether such proposal would be in the best
interests of the Company and its shareholders and to take such other action
regarding such proposal as the Board might determine to be appropriate, without
being influenced by the uncertainties of your own situation.

 

In order to induce you to remain in the employ of the Company, this letter
agreement, which has been approved by the Board, sets forth certain benefits
which the Company agrees will be provided to you in the event of a "change in
control" of the Company under the circumstances described below.

 

1.

Agreement to Provide Services; Right to Terminate.

 

 

(i) Except as otherwise provided in paragraph (ii) below, the Company or you may
terminate your employment at any time, subject to the Company's providing the
benefits hereinafter specified in accordance with the terms hereof.

 

(ii) In the event a tender offer or exchange offer is made by a Person (as
hereinafter defined) for more than 20 percent (20%) of the combined voting power
of the Company's outstanding securities ordinarily having the right to vote at
elections of directors, including

 


--------------------------------------------------------------------------------

shares of the common capital stock of First Horizon National Corporation, par
value $0.625 per share (the "Company Voting Securities"), you agree that you
will not leave the employ of the Company (other than as a result of Disability,
Retirement, or upon an event which would constitute Good Reason if such event
occurred after a change in control of the Company, as such terms are hereinafter
defined) and will render the services contemplated in the recitals to this
Agreement until such tender offer or exchange offer has been abandoned or
terminated or a change in control of the Company, as defined in Section 3
hereof, has occurred; provided, however, that such obligation shall not extend
for a period exceeding one hundred and eighty (180) days from the initial event
resulting in the obligation under this paragraph (ii). For purposes of this
Agreement, the term "Person" shall mean and include any individual, corporation,
partnership, group, association or other "person", as such term is defined in
Section 3(a)(9) of the Securities Exchange Act of 1934, as amended (the
"Exchange Act") and as used in Section 13(d) or Section 14(d) of the Exchange
Act, other than the Company, an entity in which the Company directly or
indirectly beneficially owns more than 50% of the voting securities or interests
(a "Subsidiary"), or any employee stock ownership or other employee benefit plan
or trust sponsored by the Company or a Subsidiary.

 

2.

Term of Agreement.  

 

 

This Agreement shall commence on the date hereof and shall continue in effect
until you or the Company shall have given three (3) years prior written notice
of termination of this Agreement; provided, that, notwithstanding the delivery
of any such notice, this Agreement shall continue in effect for a period of
thirty-six (36) months after a change in control of the Company, as defined in
Section 3 hereof, if such change in control shall have occurred during the term
of this Agreement. Notwithstanding anything in this Section 2 to the contrary,
this Agreement shall terminate if you or the Company terminate your employment
prior to a change in control of the Company, unless you reasonably demonstrate
that such termination of employment was at the request of a third party who has
taken steps reasonably calculated to effect a change in control or otherwise
arose in connection with or in anticipation of a change in control, in which
case your employment shall for all purposes of this Agreement be deemed to have
been terminated by you for Good Reason immediately following a change in control
of the Company.

 

3.

Change in Control.

 

 

For purposes of this Agreement, a "change in control" means the occurrence of
any one of the following events:

 

(i)             individuals who, on January 21, 1997, constitute the Board (the
"Incumbent Directors") cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to January
21, 1997, whose election or nomination for election was approved by a vote of at
least three-fourths (3/4) of the Incumbent Directors then on the Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without written objection to
such nomination) shall be an Incumbent Director; provided, however, that no
individual elected or nominated as a director of the Company initially as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of

 


--------------------------------------------------------------------------------

proxies or consents by or on behalf of any person other than the Board shall be
deemed to be an Incumbent Director;

 

(ii)           any Person is or becomes a "beneficial owner" (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 20% or more of the combined voting power of the Company
Voting Securities; provided, however, that the event described in this
paragraph (ii) shall not be deemed to be a change in control by virtue of any of
the following acquisitions: (A) by any underwriter temporarily holding
securities pursuant to an offering of such securities, or (B) pursuant to a
Non-Qualifying Transaction (as defined in paragraph (iii));

 

(iii)          the consummation of a merger, consolidation, share exchange or
similar form of corporate transaction involving the Company or any of its
Subsidiaries that requires the approval of the Company's stockholders, whether
for such transaction or the issuance of securities in the transaction (a
"Business Combination"), unless immediately following such Business Combination:
(A) more than 60% of the total voting power of (x) the corporation resulting
from such Business Combination (the "Surviving Corporation"), or (y) if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the "Parent Corporation"), is
represented by Company Voting Securities that were outstanding immediately prior
to the consummation of such Business Combination (or, if applicable, is
represented by shares into which such Company Voting Securities were converted
pursuant to such Business Combination), and such voting power among the holders
thereof is in substantially the same proportion as the voting power of such
Company Voting Securities among the holders thereof immediately prior to the
Business Combination, (B) no person (other than any employee benefit plan
sponsored or maintained by the Surviving Corporation or the Parent Corporation),
is or becomes the beneficial owner, directly or indirectly, of 20% or more of
the total voting power of the outstanding voting securities eligible to elect
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) and (C) at least two-thirds (2/3) of the members of the
board of directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) were Incumbent Directors at the time of
the Board's approval of the execution of the initial agreement providing for
such Business Combination (any Business Combination which satisfies all of the
criteria specified in (A), (B) and (C) above shall be deemed to be a
"Non-Qualifying Transaction"); or

 

(iv)          the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or a sale of all or substantially all
of the Company's assets.

 

Notwithstanding the foregoing, a change in control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 20% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a change in control of the Company
shall then occur.

 

 


--------------------------------------------------------------------------------

 

4.

Termination Following Change in Control.

 

 

If any of the events described in Section 3 hereof constituting a change in
control of the Company shall have occurred, you shall be entitled to the
benefits provided in Section 5 upon your termination of employment within
thirty-six (36) months following such change in control; provided, however, that
you shall be entitled to the benefits provided in Section 5(ix) whether or not
your employment has been terminated. For purposes of this Agreement,
"Disability," "Retirement," "Cause" and "Good Reason" have the meanings set
forth below in this Section 4.

 

(i) Disability. Termination by the Company of your employment based on
"Disability" shall mean termination because of your "disability" under the
Company's Long Term Disability Plan, or any successor or substitute plan or
plans of the Company, in effect immediately prior to the change in control of
the Company.

 

(ii) Retirement. Termination by you or by the Company of your employment based
on "Retirement" shall mean termination as a result of your mandatory retirement
in accordance with the Company's retirement policy generally applicable to
similarly situated officers, as in effect immediately prior to the change in
control of the Company, or in accordance with any retirement arrangement
established with your written consent.

 

(iii) Cause. Termination by the Company of your employment for "Cause" shall
mean termination upon (a) the willful and continued failure by you to perform
substantially your duties with the Company (other than any such failure
resulting from your incapacity due to physical or mental illness) after a
written demand for substantial performance is delivered to you by the Chairman
of the Board, Chief Executive Officer or President of the Company which
specifically identifies the manner in which such person believes that you have
not substantially performed your duties or have failed to follow the policies
and procedures of the Company, which failure to perform causes material and
demonstrable economic harm to the Company or its Affiliates, (b) the willful
engaging by you in illegal conduct which is materially and demonstrably
injurious to the Company, (c) the conviction of, or a plea of guilty or nolo
contendere to, a felony, (d) the failure by you to cooperate with all government
authorities on matters pertaining to any investigation, litigation or
administrative proceeding concerning the Company, (e) the willful and material
breach by you of Section 6 of this Agreement or the Company’s written code of
business conduct and ethics (however, to the extent the breach is curable, the
Company must give you notice and a reasonable opportunity to cure), (f) your
becoming subject to the prohibitions of Section 19(a)(1) of the Federal Deposit
Insurance Act or Section 21C(f) of the Exchange Act or (g) the failure by you to
comply with the terms of this Agreement, including but not limited to Section 6.
For purposes of this paragraph (iii), no act, or failure to act, on your part
shall be considered "willful" unless done, or omitted to be done, by you in bad
faith and without reasonable belief that your action or omission was in, or not
opposed to, the best interests of the Company or its Affiliates. Any act, or
failure to act, based upon authority given pursuant to a resolution duly adopted
by the Board or based upon the advice of counsel for the Company or upon the
instructions of the Chief Executive Officer or other senior executive officer of
the Company shall be conclusively presumed to be done, or omitted to be done, by
you in good faith and in the best interests of the Company and its Affiliates.
For purposes of this Agreement, "Affiliate" means any person directly or
indirectly controlling, controlled by, or

 


--------------------------------------------------------------------------------

under common control with the Company. It is also expressly understood that your
attention to matters or your engagement in activities not directly related to
the business of the Company shall not provide a basis for termination for Cause
so long as the Board has approved your engagement in such activities prior to or
following a change in control. Notwithstanding the foregoing, in the case of
clause (a), (b), (d), (e), or (g) of this paragraph (iii), you shall not be
deemed to have been terminated for Cause unless and until there shall have been
delivered to you a copy of a resolution duly adopted by the affirmative vote of
not less than three-fourths (3/4) of the entire membership of the Board
(excluding you if you are a Board member) at a meeting of the Board called and
held for such purpose (after reasonable notice to you and an opportunity for
you, together with your counsel, to be heard before the Board), finding that in
the good faith opinion of the Board you were guilty of the conduct set forth
above in such clause of this paragraph (iii) and specifying the particulars
thereof in detail. The Company must notify you of any event constituting Cause
within ninety (90) days following the Company's knowledge of its existence or
such event shall not constitute Cause under this Agreement. The Company may
place you on paid leave for up to 30 consecutive days while it is determining
whether there is a basis to terminate your employment for Cause. This leave will
not constitute Good Reason.

 

(iv) Good Reason. Termination of your employment by you for "Good Reason" shall
mean termination based upon the occurrence after a change in control of the
Company of any of the following events, without your written consent
specifically acknowledging that any such event shall not give rise to Good
Reason under this Agreement:

 

(A) a material adverse change in your authority, duties or responsibilities with
the Company as in effect immediately prior to the change in control, including,
without limitation, the assignment to you of any duties or responsibilities
which are inconsistent with such status, title(s), or position(s) as in effect
immediately prior to the change in control, or any removal of you from, or any
failure to reappoint or reelect you to, such position(s) (except in connection
with the termination of your employment for Cause, Disability or Retirement or
as a result of your death or by you other than for Good Reason);

 

(B) a material reduction by the Company in your aggregate base salary or annual
target bonus opportunity (including any material adverse change in the formula
for such annual bonus target) as in effect immediately prior to the change in
control or as the same may be increased from time to time thereafter;

 

(C) the failure by the Company to provide you with Plans that provide you with
equivalent benefits in the aggregate to the Plans as in effect immediately prior
to the change in control (at substantially equivalent cost with respect to
welfare benefit plans), in each case which would materially adversely affect
you;

 

(D) the Company's requiring you to be based at an office that is greater than 25
miles from where your office is located immediately prior to the change in
control;

 

(E) the failure by the Company to obtain from any Successor (as hereinafter
defined) the assent to this Agreement contemplated by Section 7 hereof; or

 


--------------------------------------------------------------------------------

 

(F) any purported termination by the Company of your employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
paragraph (v) below (and, if applicable, paragraph (iii) above); and for
purposes of this Agreement, no such purported termination shall be effective.

 

An isolated and inadvertent action taken in good faith and which is remedied by
the Company within thirty (30) days after receipt of written notice thereof
given by you describing in reasonable detail the Good Reason event that has
occurred (which notice in any event must be provided within ninety (90) days of
you obtaining knowledge of such event) shall not constitute Good Reason. For
purposes of this Agreement, "Plan" shall mean any compensation plan such as an
incentive, stock option, restricted stock, pension restoration or deferred
compensation plan or any employee benefit plan such as a thrift, pension, profit
sharing, medical, disability, accident, life insurance plan or a relocation plan
or policy or any other plan, program or policy of the Company intended to
benefit employees, including, without limitation, any Plans established after
the date hereof.

 

(v) Notice of Termination. Any purported termination by the Company or by you
following a change in control shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a "Notice
of Termination" shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

 

(vi) Date of Termination. "Date of Termination" means (A) the effective date on
which your employment by the Company terminates as specified in a prior written
notice by the Company or you, as the case may be, to the other, delivered
pursuant to Section 11 or (B) if your employment by the Company terminates by
reason of death, the date of your death. In the case of termination by the
Company of your employment for Cause, if you have not previously expressly
agreed in writing to the termination, then within thirty (30) days after receipt
by you of the Notice of Termination with respect thereto, you may notify the
Company that a dispute exists concerning the termination, in which event the
Date of Termination shall be the date set by mutual written agreement of the
parties. During the pendency of any such dispute, the Company will continue to
pay you your full compensation in effect just prior to the time the Notice of
Termination is given and until the dispute is resolved.

 

5.

Compensation Upon Termination or During Disability; Other Agreements.

 

 

(i) In the event that during the thirty-six (36) month period following a change
in control of the Company you fail to perform your duties as a result of
incapacity due to physical or mental illness, you shall continue to receive your
base salary at the rate then in effect and any benefits or awards under any
Plans shall continue to accrue during such period, to the extent not
inconsistent with such Plans, until your employment is terminated pursuant to
and in accordance with paragraphs 4(i) and 4(vi) hereof. Thereafter, if your
employment is terminated for Disability within thirty-six (36) months after a
change in control of the Company, your benefits shall be determined in
accordance with the Plans, and you shall receive benefits under the Company's
disability policies at the greater of the rate immediately prior to the change
in control or your Date of Termination.

 


--------------------------------------------------------------------------------

 

(ii) If, within thirty-six (36) months after a change in control of the Company,
your employment by the Company shall be terminated by the Company for Cause or
by you (other than for Good Reason or Retirement), the Company shall pay you
your base salary (subject to any deferral elections) through the Date of
Termination at the rate in effect just prior to the time a Notice of Termination
is given plus any bonus amounts which have become earned or payable, but which
have not yet been paid to you. Thereupon the Company shall have no further
obligations to you under this Agreement. Following your termination of
employment, your accrued benefits under the Company's Plans shall be paid
pursuant to the terms of such Plans.

 

(iii) If, within thirty-six (36) months after a change in control of the
Company, your employment by the Company shall be terminated on account of
Disability, death or Retirement, the Company shall pay you your base salary
(subject to any deferral elections) through the Date of Termination at the rate
in effect just prior to the time a Notice of Termination is given plus any bonus
amounts which have become earned or payable, but which have not yet been paid to
you, and a portion of your annual bonus for the fiscal year in which your Date
of Termination occurs in an amount at least equal to (A) the product of (1) your
bonus amount (as defined below), and (2) a fraction, the numerator of which is
the number of days in the fiscal year in which the Date of Termination occurs
through the Date of Termination, and the denominator of which is three hundred
sixty-five (365), reduced by (B) any amounts paid from the Company's annual
incentive plan for the fiscal year in which your Date of Termination occurs.
Thereupon, the Company shall have no further obligations to you under this
Agreement. Following your termination of employment, your accrued benefits under
the Company's Plans shall be paid pursuant to the terms of such Plans; provided,
however, that in the event of termination of employment on account of your death
within thirty-six (36) months after a change in control of the Company, life
insurance benefits paid pursuant to the Company's welfare benefit plans shall be
based on the terms of such plans in effect on the date of death, or if more
favorable to you, the terms of such plans in effect immediately prior to the
change in control.

 

(iv) If, within thirty-six (36) months after a change in control of the Company,
your employment by the Company shall be terminated (a) by the Company other than
for Cause, Disability or Retirement or (b) by you for Good Reason, then the
Company shall pay to you, no later than the sixtieth day following the Date of
Termination, without regard to any contrary provisions of any Plan, a lump sum
cash amount equal to the sum of the following amounts:

 

(A) your base salary (subject to any deferral elections) through the Date of
Termination at the rate in effect just prior to the time a Notice of Termination
is given (not taking into account any reductions constituting Good Reason) plus
any bonus amounts which have become earned or payable, but which have not yet
been paid to you, plus the value of your accrued but unused vacation days;

 

(B) a portion of your annual bonus for the fiscal year in which your Date of
Termination occurs in an amount at least equal to (1) the product of (x) your
bonus amount (as defined below), and (y) a fraction, the numerator of which is
the number of days in the fiscal year in which the Date of Termination occurs
through the Date of Termination, and the denominator of which is three hundred
sixty-five (365), reduced by (2) any amounts paid

 


--------------------------------------------------------------------------------

from the Company's annual incentive plan for the fiscal year in which your Date
of Termination occurs; and

 

(C) an amount equal to three times the sum of (1) your highest annual rate of
base salary from the Company (or if applicable any Subsidiary or Parent (as
defined in Section 16)) during the 12-month period immediately prior to your
Date of Termination, and (2) your bonus amount.

 

For purposes of this Agreement, the term "base salary" shall include any amounts
deducted with respect to you or for your account pursuant to Sections 125 and
401(k) of the Internal Revenue Code of 1986, as amended, (the "Code") or any
other deferred compensation plan or program. For purposes of this Agreement, the
term "bonus amount" means the average of the annual bonuses received under the
Annual Bonus Plan or the Management Incentive Plan, as amended, or any successor
or substitute plan (either such Plan hereinafter referred to as the "Bonus
Plan") for the five full fiscal years immediately prior to your Date of
Termination after excluding the highest and lowest of such full-year annual
bonuses; provided, however, that, (1) if you have received at least three but
fewer than five full-year bonuses under the Bonus Plan, the term “bonus amount”
will be the average of your three most recent full-year annual bonuses that you
received under the Bonus Plan without giving effect to the preceding exclusions,
(2) if you have received fewer than three full-year bonuses under the Bonus
Plan, the term “bonus amount” will be the average of any full-year annual
bonuses you received under the Bonus Plan and, for this purpose only, 100% of
your target bonus under the Bonus Plan in effect immediately prior to your Date
of Termination will be treated as having been received by you in addition to any
actual full-year bonuses, and (3) if any full-year bonus referred to above was
determined using a formula based on a percentage of your business unit pre-tax
income or other similar measure of business unit operating results including
awards made under a pool arrangement where the pool was determined based on
business unit pre-tax income or other similar measure, such bonus for purposes
of this calculation shall not exceed the greater of 100% of your annual base
salary in effect immediately prior to your Date of Termination or 100% of your
annual base salary in effect immediately prior to the change in control.

 

(v) If, within thirty-six (36) months after a change in control of the Company,
your employment by the Company shall be terminated (a) by the Company other than
for Cause, Disability or Retirement or (b) by you for Good Reason, then the
Company shall maintain in full force and effect, for the continued benefit of
you and your spouse and dependents for a period terminating on the earliest of
(a) eighteen (18) months after the Date of Termination, (b) the commencement
date of equivalent benefits from a new employer or (c) your normal retirement
date under the terms of the First Horizon National Corporation Pension Plan, as
amended (or any successor or substitute plan or plans of the Company), the
medical, dental and life insurance benefits provided to you and your spouse and
dependents in which you were entitled to participate immediately prior to the
Date of Termination (or, if more favorable to you, the benefits provided under
such plans, on a plan by plan basis, in which you were entitled to participate
immediately prior to the change in control), provided that your continued
participation is possible under the general terms and provisions of such plans
(and any applicable funding media) and you continue to pay an amount equal to
your contribution as in effect prior to the change in control or your Date of
Termination, as applicable to the benefit provided under

 


--------------------------------------------------------------------------------

such plans for such participation. If, at the end of eighteen (18) months after
the Termination Date, you have not reached your normal retirement date and you
have not previously received or are not then receiving equivalent benefits from
a new employer, the Company shall arrange, at its sole cost and expense, to
enable you to convert your and your spouse's and dependents' coverage under such
plans to individual policies or programs upon the same terms as employees of the
Company may apply for such conversions. Following your termination of
employment, your accrued benefits under the Company's Plans shall be paid
pursuant to the terms of such Plans.

 

(vi) If, within thirty-six (36) months after a change in control of the Company,
your employment by the Company shall be terminated (a) by the Company other than
for Cause, Disability, death or Retirement or (b) by you for Good Reason,
disability or Retirement, all stock options, shares of restricted stock or other
stock-based awards, in each case granted following January 1, 2007 pursuant to
any stock-based incentive plan of the Company, that are then outstanding and
unvested in accordance with the terms and conditions of the grant or award shall
become fully vested upon the Date of Termination (and, in the case of
stock-options and similar awards, remain exercisable for the greater of (I) the
period remaining for exercise provided by the terms of each applicable award or
its related plan or (II) 90 days after the Date of Termination or, if earlier,
until they would have expired but for your termination. If your employment by
the Company shall be terminated on account of Retirement, your stock options and
similar awards will remain exercisable for thirty-six (36) months after the Date
of Termination or, if earlier, until they would have expired but for your
termination).

 

(vii) Except as specifically provided in paragraph (v) above, the amount of any
payment provided for in this Section 5 shall not be reduced, offset or subject
to recovery by the Company by reason of any compensation earned by you as the
result of employment by another employer after the Date of Termination, or
otherwise.

 

(viii) If, within thirty-six (36) months after a change in control of the
Company, your employment by the Company shall be terminated (a) by the Company
other than for Cause, Disability or Retirement or (b) by you for Good Reason,
then the Company shall provide you with reasonable outplacement services for the
period through the last day of the second calendar year following the calendar
year during which your termination of employment occurred.

 

(ix) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) by the Company (or
any of its Affiliates) or any entity which effectuates a change in control (or
any of its affiliated entities) to you or for your benefit (whether pursuant to
the terms of this Agreement or otherwise) (the "Payments") would be subject to
the excise tax imposed by Section 4999 of the Code, (such excise tax is referred
to as the "Excise Tax"), but that the Payments would not be subject to the
Excise Tax if the Payments were reduced by an amount that is less than the
greater of (A) 5% of the portion of the Payments that would be treated as
“parachute payments” under Section 280G of the Code and (B) $50,000, then the
amounts payable to you under this Agreement shall be reduced (but not below
zero) to the maximum amount that could be paid to you without giving rise to the
Excise Tax (the “Safe Harbor Cap”). No gross-up payment shall be made to you.
The reduction of the amounts payable

 


--------------------------------------------------------------------------------

hereunder, if applicable, shall be made by reducing first the payments under
Section 5(iv)(C), unless an alternative method of reduction is elected by you.
For purposes of reducing the Payments to the Safe Harbor Cap, only amounts
payable under this Agreement (and no other Payments) shall be reduced. If the
reduction of the amounts payable hereunder would not result in a reduction of
the Payments to the Safe Harbor Cap, no amounts payable under this Agreement
shall be reduced pursuant to this provision.

 

Subject to the foregoing provisions of this Section 5(ix), all determinations
required to be made under this Section 5, including whether and when a reduction
to the Safe Harbor Cap is required, the amount of such reduction to the Safe
Harbor Cap and the assumptions to be utilized in arriving at such determination,
shall be made by the public accounting firm that is retained by the Company as
of the date immediately prior to the change in control (the "Accounting Firm")
which shall provide detailed supporting calculations both to the Company and you
within fifteen (15) business days of the receipt of notice from the Company or
you that there has been a Payment, or such earlier time as is requested by the
Company (collectively, the "Determination"). In the event that the Accounting
Firm is serving as accountant or auditor for the individual, entity or group
effecting the change in control, the Company shall appoint another nationally
recognized public accounting firm to make the determinations required hereunder
(which accounting firm shall then be referred to as the Accounting Firm
hereunder). All fees and expenses of the Accounting Firm shall be borne solely
by the Company and the Company shall enter into any agreement requested by the
Accounting Firm in connection with the performance of the services hereunder. If
the Accounting Firm determines that no Excise Tax is payable by you, it shall
furnish you with a written opinion to such effect, and to the effect that
failure to report the Excise Tax, if any, on your applicable federal income tax
return will not result in the imposition of a negligence or similar penalty. The
Determination by the Accounting Firm shall be binding upon the Company and you.

 

You shall cooperate, to the extent your expenses are reimbursed by the Company,
with any reasonable requests by the Company in connection with any contests or
disputes with the Internal Revenue Service in connection with the Excise Tax.

 

(x) To the extent you would otherwise be entitled to any payment during the six
months beginning on termination of your employment that would be subject to the
additional tax under Section 409A, (i) the payment will not be made to you and
instead will be made to a trust in compliance with Revenue Procedure 92-64 (the
"Rabbi Trust") and (ii) the payment, together with earnings on it, will be paid
to you on the earlier of the six-month anniversary of your date of termination
or your death or disability if you are a specified employee (within the meaning
of Section 409A of the Code (“Section 409A”) and as determined pursuant to
procedures established by the Company). Similarly, to the extent you would
otherwise be entitled to any benefit (other than a payment) during the six
months beginning on termination of your employment that would be subject to the
Section 409A additional tax, the benefit will be delayed and will begin being
provided (together, if applicable, with an adjustment to compensate you for the
delay) on the earlier of the six-month anniversary of your date of termination
or your death or disability (within the meaning of Section 409A) if you are a
specified employee.

 

 


--------------------------------------------------------------------------------

 

The Company will bear all costs related to the establishment and operation of
the Rabbi Trust. It is understood that the Rabbi Trust may also be used for
similar arrangements with other executives of the Company.

 

6.

Obligations Following Termination of Employment.

 

 

(i) During your employment with the Company, and for a one year period after
your employment terminates for any reason, your shall not, in any manner,
directly or indirectly (without the prior written consent of the Company)
Solicit anyone who is then an employee of the Company (or who was an employee of
the Company within the prior 12 months) to resign from the Company or to apply
for or accept employment with any other business or enterprise. For this
purpose, “Solicit” means any direct or indirect communication of any kind,
regardless of who initiates it, that in any way invites, advises, encourages or
requests any person to take or refrain from taking any action.

 

(ii) During the term of this Agreement and following termination of your
employment for any reason, you shall not, in any manner, directly or indirectly
make or publish any statement (orally or in writing) that would libel, slander,
disparage, denigrate, ridicule or criticize the Company, any of its affiliates
or any of their employees, officers or directors.

 

(iii) You agree that you will cooperate (i) with the Company in the defense of
any legal claim involving any matter that arose during your employment with the
Company, and (ii) with all government authorities on matters pertaining to any
investigation, litigation or administrative proceeding concerning the Company.
The Company will reimburse you for any reasonable travel and out of pocket
expenses incurred by you in providing such cooperation.

 

7.

Successors;  Binding  Agreement.

 

 

(i) The Company will seek, by written request at least five (5) business days
prior to the time a Person becomes a Successor (as hereinafter defined), to have
such Person, by agreement in form and substance satisfactory to you, assent to
the fulfillment of the Company's obligations under this Agreement. Failure of
such Person to furnish such assent by the later of (A) three (3) business days
prior to the time such Person becomes a Successor or (B) two (2) business days
after such Person receives a written request to so assent shall constitute Good
Reason for termination by you of your employment if a change in control of the
Company occurs or has occurred. For purposes of this Agreement, "Successor"
shall mean any Person that succeeds to, or has the practical ability to control
(either immediately or with the passage of time), the Company's business
directly, by merger or consolidation, or indirectly, by purchase of the
Company's voting securities or otherwise.

 

(ii) This Agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you should die following your
termination of employment while any amount would still be payable to you
hereunder if you had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
your devisee, legatee or other designee or, if there be no such designee, to
your estate.

 


--------------------------------------------------------------------------------

 

(iii) For purposes of this Agreement, the "Company" shall include any
corporation or other entity which is the surviving or continuing entity in
respect of any merger, consolidation or form of business combination in which
the Company ceases to exist.

 

8.

Fees and Expenses; Mitigation.  

 

 

(i)   The Company shall reimburse you, on a current basis upon receipt of
reasonable written evidence of such fees and expenses, for all legal fees and
related expenses incurred by you in connection with this Agreement (including
claims under the First Horizon National Corporation Directors and Executives
Deferred Compensation Plan, or any successor plan or plans thereto) following a
change in control of the Company, including, without limitation, (a)  all such
fees and expenses, if any, incurred in contesting or disputing any termination
of your employment or incurred by you in seeking advice with respect to the
matters set forth in Section 5(ix) hereof or (b) your seeking to obtain or
enforce any right or benefit provided by this Agreement, in each case,
regardless of whether or not your claim is upheld by a court of competent
jurisdiction; provided, however, you shall be required to repay any such amounts
to the Company to the extent that a court issues a final and non-appealable
order setting forth the determination that the position taken by you was
frivolous or advanced by you in bad faith. The amount of reimbursement for fees
and expenses for which you may be reimbursed during a calendar year shall not
affect the amount of fees and expenses for which you are eligible for
reimbursement in any other calendar year. Your right to reimbursement for fees
and expenses is not subject to liquidation or exchange for another benefit.

 

(ii) You shall not be required to mitigate the amount of any payment the Company
becomes obligated to make to you in connection with this Agreement, by seeking
other employment or otherwise.

 

9.

Taxes.

 

 

All payments to be made to you under this Agreement will be subject to required
withholding of federal, state and local income and employment taxes.

 

10.

Survival.

 

 

The respective obligations of, and benefits afforded to, the Company and you as
provided in Sections 5, 7(ii), 8, 9, 14 and 15 of this Agreement shall survive
termination of this Agreement.

 

11.

Notice.

 

 

(i) For the purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States registered mail,
return receipt requested, postage prepaid and addressed, in the case of the
Company, to the address set forth on the first page of this Agreement or, in the
case of the undersigned employee, to the address set forth below his

 


--------------------------------------------------------------------------------

signature, provided that all notices to the Company shall be directed to the
attention of the Chairman of the Board, Chief Executive Officer or President of
the Company, with a copy to the Secretary of the Company, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.

 

(ii) A written notice of your Date of Termination by the Company or you, as the
case may be, to the other, shall (i) indicate the specific termination provision
in this Agreement relied upon, (ii) to the extent applicable, set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provision so indicated and (iii)
specify the termination date (which date shall be not less than fifteen (15)
(thirty (30), if termination is by the Company for Disability) nor more than
sixty (60) days after the giving of such notice). The failure by you or the
Company to set forth in such notice any fact or circumstance which contributes
to a showing of Good Reason or Cause shall not waive any right you or the
Company have hereunder or preclude you or the Company from asserting such fact
or circumstance in enforcing your or the Company's rights hereunder.

 

 

 

12.

Miscellaneous.

 

 

No provision of this Agreement may be modified, waived or discharged unless such
modification, waiver or discharge is agreed to in a writing signed by you and,
on behalf of the Company, by the Chairman of the Board, Chief Executive Officer
or President of the Company. No waiver by either party hereto at any time of any
breach by the other party hereto of, or of compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Tennessee.

 

13.

Validity.

 

 

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.

 

14.

Employee's  Commitment.

 

 

You agree that subsequent to your period of employment with the Company, you
will not at any time communicate or disclose to any unauthorized person, without
the written consent of the Company, any proprietary processes of the Company or
any Affiliate or other confidential information concerning their business,
affairs, products, suppliers or customers which, if disclosed, would have a
material adverse effect upon the business or operations of the Company and its
Affiliates, taken as a whole; it being understood, however, that the obligations
under this Section 14 shall not apply to the extent that the aforesaid matters
(a) are disclosed in

 


--------------------------------------------------------------------------------

circumstances where you are legally required to do so or (b) become generally
known to and available for use by the public otherwise than by your wrongful act
or omission.

 

15.

Related  Agreements.

 

 

To the extent that any provision of any other agreement between the Company or
any of its Subsidiaries and you shall limit, qualify or be inconsistent with any
provision of this Agreement, then for purposes of this Agreement, while the same
shall remain in force, the provision of this Agreement shall control and such
provision of such other agreement shall be deemed to have been superseded, and
to be of no force or effect, as if such other agreement had been formally
amended to the extent necessary to accomplish such purpose. Moreover, the
benefits provided under this Agreement shall offset any and all benefits
provided under any severance plan, program or similar arrangement (including any
severance provisions of any employment agreement) of the Company and its
Subsidiaries.

 

The Company will not take any action that would expose any payment or benefit to
you under this Agreement or under any plan, arrangement or other agreement to
the additional tax of Section 409A, unless (i) the Company is obligated to take
the action under an agreement, plan or arrangement to which you are a party,
(ii) you request the action, (iii) the Company advises you in writing that the
action may result in the imposition of the additional tax and (iv) you
subsequently request the action in a writing that acknowledges you will be
responsible for any effect of the action under Section 409A. The Company will
hold you harmless for any action it may take in violation of this paragraph.

 

It is our intention that the benefits and rights to which you could become
entitled in connection with termination of employment covered under this
Agreement comply with Section 409A. If you or the Company believes, at any time,
that any of such benefit or right does not comply, it will promptly advise the
other and will negotiate reasonably and in good faith to amend the terms of such
arrangement such that it complies (with the most limited possible economic
effect on you and on the Company).

 

16.

Employment.  

 

 

Employment with the Company for purposes of this Agreement shall include
employment with any of its Subsidiaries or with any entity which directly or
indirectly beneficially owns more than 50% of the voting securities of the
Company ("Parent").

 

17.

Counterparts.  

 

 

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original but all of which together will constitute one and the
same instrument.

 

 


--------------------------------------------------------------------------------

 

If this letter correctly sets forth our agreement on the subject matter hereof,
kindly sign and return to the Company the enclosed copy of this letter which
will then constitute our agreement on this subject.

 

Sincerely,

 

 

FIRST HORIZON NATIONAL CORPORATION

 

By _______________________________________

Name:

Kenneth R. Bottoms

 

Title:

SVP, Manager – Total Rewards

 

 

 

Agreed to this

day of

, 200___.

 

 

__  

(insert full name)

 

Home Address:

 

 

 

 

 